MEMORANDUM OPINION

No. 04-05-00484-CV

IN RE Hugo Xavier DE LOS SANTOS

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Alma L. López, Chief Justice
Karen Angelini, Justice
Rebecca Simmons, Justice
 
Delivered and Filed:   August 24, 2005

PETITION FOR WRIT OF MANDAMUS DENIED
            On July 15, 2005, relator filed a petition for writ of mandamus. This court has determined
that the relator is not entitled to the relief sought. Therefore, the petition is DENIED. Tex. R. App.
P. 52.8(a). 
                                                                                    PER CURIAM